DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echols (US 20160030601 A1).
Regarding claim 1, Echols discloses a composition that has utility as an intravenous radiopaque composition that can image a vascular system of an entire animal [0018], comprising  fluorescent dye [0019], opacifying agents operative herein are inorganic and illustratively include barium based compounds illustratively including barium sulfate [0023]); a water miscible co-solvent of C1-C4 alkyl alcohol to form an aqueous solvent system [0021].
Regarding claim 2, Echols discloses C1-C4 alkyl alcohol is provided to to form an aqueous solvent system [0021].
Regarding claim 3, Echols discloses a water miscible co-solvent of formalin, C-C alkyl alcohol, acetone, phenol, or a combination thereof is provided to form an aqueous solvent system. It is appreciated that a co-solvent can provide attributes illustratively including improved tissue preservation, greater organic dye solubility; as compared to a purely aqueous solution [0021].
Regarding claim 4, Echols discloses a water miscible co-solvent of ... C1-C4 alkyl alcohol is provided to to form an aqueous solvent system [0021].
Regarding claim 5, Echols discloses opacifying agents operative herein are inorganic and illustratively include barium based compounds illustratively including barium sulfate [0023].
Regarding claim 6, Echols discloses making a radiodense vascular fill composition [0013]; opacifying agents operative herein are inorganic and illustratively include barium based compounds illustratively including barium sulfate [0023].
Regarding claim 7, Echols discloses maintaining the opacifying agent composition including gelatin in a temperature range of at least 45 Celsius provides a sufficient viscosity to successfully perfuse and later image the arteriovenous anatomy of the subject [0025].
Regarding claim 8, Echols discloses in certain embodiments of the present invention, the composition flows through the subject vascular system without clogging vessels [0019].
Regarding claim 15, Echols discloses the whole animal Subject or harvested portions are then imaged using CT, radiography, MRI, or other imaging modalities [0034].
Regarding claim 16, Echols discloses the present invention has utility as an intravenous radiopaque composition that can image a vascular system of an entire animal [0018].
Regarding claim 17, Echols discloses the imaging an entire vascularized organism and some tubule based mechanical systems [0002].
Regarding claim 18, Echols discloses improved composition and process for imaging an entire vascularized organism [0002]; flowchart of a method of using the imaging composition in a subject according to embodiments ([0016]; Fig. 1), two intravenous (IV) catheters are placed at opposite ends of the subject body. Ideally, one catheter carrying the inventive radiopaque contrast dye solution is directed towards the heart (in the normal direction of venous flow), while the other catheter is directed away from the heart [0032], the section of vessel between the two catheters is ligated and completely occluded [0032], a flush is provided using sterile isotonic fluids (such as 0.9% NaCl, 2.5% Dextrose, Lactated Ringers Solution, Normosol, etc.) with or without heparin at 0.5-5 cc per 100 cc of isotonic fluids into the catheter directed towards the heart. While flushing the isotonic fluids, blood should come out the opposite IV [0033], once the blood has been adequately flushed from the body, the opacifying agent gelatinous mixture is introduced into the IV catheter directed towards the heart [0034]; by adding visual light spectrum or fluorescent dye to the inventive contrast agent composition, visualization of vasculature is improved [0019]; opacifying agents operative herein are inorganic and illustratively include barium based compounds illustratively including barium sulfate [0023], a water miscible co-solvent of ... C1-C4 alkyl alcohol is provided to to form an aqueous solvent system [0021], once the body has been judged adequately perfused, the catheter(s) are capped[0034], subject or harvested portions are then imaged using CT, radiography, MRI, or other imaging modalities [0034].
Regarding claim 19, Echols two intravenous (IV) catheters are placed at opposite ends of the subject body [0032].
Regarding claim 20, Echols discloses two intravenous (IV) catheters are placed at opposite ends of the subject body. Ideally, one catheter carrying the inventive radiopaque contrast dye solution is directed towards the heart (in the normal direction of venous flow), while the other catheter is directed away from the heart [0032].
Regarding claim 21, Echols discloses the contrast CT images may be used as the gold standard to help in understanding what is being seen on the time of flight study non-invasive means to look at blood vessels [0036].
Regarding claim 22, Echols discloses composition in prototypical form is a mixture of an opacifying agent, an aqueous gelatinous substance, and in some inventive embodiments, a physiologically isotonic buffer in lieu of water or buffers of differing molality (hypo-tonic or hyper-tonic) [0021].
Regarding claim 23, Echols discloses an isotonic fluid with or without heparin or other anticoagulant and/or vasodilator is/are then flushed through the vascular system and the radiopaque composition is infused into the first IV catheter. After waiting a given time interval for the radiopaque com position to cool and form a solid gel, an imaging scan is performed [0014].
These teachings clearly anticipate the above claims.

Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksen et al. (US 20040052728 A1) hereinafter Eriksen.
Regarding claim 1, Eriksen discloses injecting a substantially free flowing contrast or tracer agent into the vascular system of said subject so as to generate a substantially steady state distribution [0011]; generating one or more first images in respect of vasculated tissue in a target area [0012], free-flowing ultrasound contrast agents which may be used in ultrasound imaging ... include gas-containing and gas-generating formulations which give rise to echogenic gas microbubbles in the blood stream upon intravenous injection [0018], contrast agent formulation comprising lipid stabilized sulfur hexafluoride microbubbles was prepared by addition of 0.9% saline [0050].
Regarding claim 9, Eriksen discloses vasoactive substances which may be employed include vasodilators [0032], coadministration of a vasodilator drug with such accumulating ultrasound contrast agents substantially enhances contrast agent uptake in healthy tissue [0007].
Regarding claim 10, Eriksen discloses vasoactive substances which may be employed include vasodilators [0032].
Regarding claim 11, Eriksen discloses representative examples of vasoconstrictor drugs which may be useful in such embodiments include epinephrine [0036].
Regarding claim 12, Eriksen discloses representative examples of vasoconstrictor drugs which may be useful in such embodiments include epinephrine [0036]).
Regarding claim 13, Eriksen discloses Representative examples of materials useful in gas containing contrast agent microparticles include sugar alcohols [0025].
Regarding claim 14, Eriksen discloses representative examples of materials useful in gas containing contrast agent microparticles include sugar alcohols [0025].
These teachings clearly anticipate the above claims.
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615